Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to the Application filed October 26, 2018.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLaurin (U.S. Patent No. 7,680,835) in view of Ghatty (U.S. Patent Application No. 2013/0166511).

Regarding Claim 1, MacLaurin discloses a computer-implemented method for storing indexed metadata (col.2, lines 18-21, MacLaurin – metadata corresponding to the file system is synchronized), comprising: 
col.5, lines 45-47, MacLaurin – Device A has a file monitor can extract and store the metadata associated with the file); 
transforming, at the first client device, the first metadata item based on a predefined metadata definition (cols.5-6, lines 57-67 and 1-8, respectively; MacLaurin – effecting a unified representation of content maintained within device A and device B, wherein rule-based logic and/or AI-based reasoning can be employed to effect the polling (i.e., monitoring and requesting) and new metadata can be sent); and 
transferring the transformed first metadata item from the first client device to a metadata bus of a search cluster (col.7, lines 9-11, MacLaurin – communication path has a metadata bus that facilitates transfer of metadata between device components… col.4, lines 46-54, MacLaurin - metadata management component together with the metadata display component enables a user to search specified stores, wherein the files have been grouped by type, date, etc.). 
While MacLaurin discusses metadata content and storing files; however MacLaurin is not as detailed with respect to metadata associated with backed up data, a data item to be backed up; and associating, at the first client device, a first client identifier and a backup identifier with the transformed first metadata item.
On the other hand, Ghatty discloses metadata associated with backed up data, a data item to be backed up (par [0009], Ghatty – critical files and metadata providing configuration information on the source computer system are included in the backup); and associating, a first client identifier and a backup identifier with the transformed first metadata item (par [0033], Ghatty – backup image metadata is maintained and includes client ID information identifying the client computer whose image, i.e., operating system and file system is included in the backup image; and a backup image identifier).


Regarding Claim 2, the combination of MacLaurin in view of Ghatty, disclose the method of claim 1, wherein the first data item to be backed up is a file (par [0024-0025], Ghatty). 

Regarding Claim 3, the combination of MacLaurin in view of Ghatty, disclose the method of claim 1, further comprising transferring the first data item to be backed up from the first client device to a backup appliance (par [0024], Ghatty – backup server to backup client files). 

Regarding Claim 4, the combination of MacLaurin in view of Ghatty, disclose the method of claim 1, wherein a search node of the search cluster retrieves the transformed first metadata item from the metadata bus and transfers the transformed first metadata item to an index engine/platform for storage, and wherein the transformed first metadata item stored at the index engine/platform is user searchable (col.4, lines , MacLaurin – metadata management component together with the metadata display component (also referred to as a file system UI) enables a user to search and/or browse specified data stores within a file system environment wherein the files are grouped by type, date, author, name, etc.; wherein the metadata is transferred from the metadata bus (col.7, lines 9-11, MacLaurin)). 

Regarding Claim 5, the combination of MacLaurin in view of Ghatty, disclose the method of claim 1, further comprising combining, at the first client device, a plurality of transformed first metadata items associated with the first client identifier and a same backup identifier into a single combined transformed first metadata item (col.4, lines 11-18, MacLaurin – obtaining the metadata and file information and leveraging a unified representation of the data to manage disparate file systems… wherein some of the metadata corresponds to the client identifier and backup identifier (see par [0033], Ghatty)). 

Regarding Claim 8, the combination of MacLaurin in view of Ghatty, disclose the method of claim 1, further comprising: 
for each second data item stored at a second client device to be backed up, extracting, at the second client device, an associated second metadata item (col.5, lines 45-47, MacLaurin - a file monitor can extract and store the metadata associated with the file… col.8, lines 3-8, MacLaurin – metadata associated with a particular data store can be polled and extracted, and once extracted the metadata can be synchronized); 
transforming, at the second client device, the second metadata item based on the predefined metadata definition (cols.5-6, lines 57-67 and 1-8, respectively; MacLaurin – effecting a unified representation of content maintained within device A and device B, wherein rule-based logic and/or AI-based reasoning can be employed to effect the polling (i.e., monitoring and requesting) and new metadata can be sent); 
associating, at the second client device, a second client identifier and the backup identifier with the transformed second metadata item (par [0033], Ghatty - backup image metadata is maintained and includes client ID information identifying the client computer whose image, i.e., operating system and file system is included in the backup image; and a backup image identifier); and 
transferring the transformed second metadata item from the second client device to the metadata bus of the search cluster (col.7, lines 9-11, MacLaurin – communication path has a metadata bus that facilitates transfer of metadata between device components… col.4, lines 46-54, MacLaurin - metadata management component together with the metadata display component enables a user to search specified stores, wherein the files have been grouped by type, date, etc.).

Claims 9-13 and 16 contain similar subject matter as claims 1-5 and 8 above; and are rejected under the same rationale.

Claims 17-20 contain similar subject matter as claims 1-4 above; and are rejected under the same rationale.


Allowable Subject Matter
Claims 6, 7, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: increasing a number of search nodes to accelerate handling of metadata items stored at the metadata bus; and decreasing a number of search nodes in response to a determination that the metadata bus is not full.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571) 272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
June 17, 2021

/CHELCIE L DAYE/Primary Examiner, Art Unit 2161